•
                                                                                                     FILED
                                                                                                        OCT - 4 2012
                                          UNITED STATES DISTRICT COURT                           Clerk, U.S. District & Bankruptcy
                                                                                                Courts for the District of Columbia
                                          FOR THE DISTRICT OF COLUMBIA

             Abdul Ayat Mohammed Bey a.k.a.               )
             Ronald B. Britt-Bey,                         )
                                                          )
                            Plaintiff,                    )
                                                          )
                    v.                                    )       Civil Action No.          12 1649
                                                          )
             George Herbert Walker Bush et al.            )
                                                          )
                            Defendants.                   )


                                               MEMORANDUM OPINION

                    This matter is before the Court on its initial review of plaintiffs pro se complaint and

             application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

             required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

             28 U.S.C. § 1915(e)(2)(B)(i).

                    Plaintiff, a District of Columbia resident, purports to sue former Presidents George

             Herbert Walker Bush and George Walker Bush. The complaint's allegations are mostly

             incomprehensible and fail to implicate the named defendants in any wrongdoing. Nevertheless,

             plaintiff seeks, inter alia, to enjoin the named defendants "from torturous inhumane and

             unconstitutional water boarding" and "from 25 year embezzlement of plaintiff-Bey .... "

             Compl. at 10 (page number supplied). Plaintiff also seeks $5 billion in monetary damages. !d. at

             11.

                    The complaint presents the type of fantastic or delusional scenarios warranting dismissal

             under§ 1915(e)(2) as frivolous. See Neitzke v. Williams, 490 U.S. 319, 325 (1989); Best v.

             Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). Furthermore, the allegations "constitute the sort of




        ~I
    /
patently insubstantial claims" that deprive the Court of subject matter jurisdiction. Tooley v.

Napolitano, 586 F.3d 1006, 1010 (D.C. Cir. 2009); see Caldwell v. Kagan, 777 F. Supp.2d 177,

178 (D.D.C. 2011) ("A district court lacks subject matter jurisdiction when the complaint 'is

patently insubstantial, presenting no federal question suitable for decision.'") (quoting Tooley,

586 F.3d at 1009). Hence, the complaint will be dismissed with prejudice. A separate Order

accompanies this Memorandum Opinion.




                                                 M.~
                  )~012
                                              United States District Judge
Date: September




                                                 2